Citation Nr: 0316333	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  96-47 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 RO decision that denied service 
connection for PTSD.  The veteran  testified at an October 
1997 hearing before the RO.  In January 1999, the Board 
remanded the matter.  The veteran testified again before the 
RO in October 2002.


FINDINGS OF FACT

The veteran did not engage in combat with the enemy, and it 
is not shown by credible supporting evidence that stressors, 
which might lead to PTSD, occurred during service.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Navy from November 
1964 to August 1968, which included some limited service in 
Vietnam (aboard the USS Boxer  when it was in Vietnam from 
September 9 to 16, 1965 and from May 20 to 23, 1966).  
Service medical records show that he served on board three 
vessels during his service:  the USS Yancey from February to 
May 1965; the USS Boxer from June 1965 to October 1967; and 
the USS Raleigh from May to August 1968.  He was a boiler 
tender/fireman in service.  He was absent without leave 
several times.  

Service medical records do not show any psychiatric 
complaints or treatment; his psychiatric system was normal on 
his July 1968 separation examination.
 
Post-service medical records show the veteran was 
hospitalized from October to November 1995 for a diagnosis of 
cocaine dependence, and the discharge summary noted he gave a 
history of combat exposure in Vietnam.  During 
hospitalization, there was no evidence of PTSD symptoms.  The 
discharge summary noted that there were questions as to the 
veteran's alleged PTSD symptoms and that psychological 
testing was needed.  On such psychological evaluation in 
November 1995, the examining VA psychologist stated that the 
veteran reported psychological problems that may be 
significant, but that the intensity of those problems may be 
exaggerated.  The diagnoses were alcohol and cocaine abuse, 
along with antisocial personality disorder.  There was no 
mention of any clinically substantiated PTSD diagnosis.  

From November 1995 to February 1996, he was treated at a 
state hospital for various problems, including possible PTSD 
symptoms and depression.  

The director of a VA polysubstance abuse program wrote in 
April 1996 that the veteran's counselor had referred the 
veteran for PTSD therapy based on her belief that he had 
Vietnam combat experience-related PTSD.

The veteran described alleged PTSD stressors in an April 1996 
letter, including serving aboard a hospital ship, seeing body 
bags on a daily basis, and being fired upon by the enemy 
while on the vessel; he did not describe any other stressors.

He was admitted to a VA hospital in May 1996 with a history 
of PTSD.  Discharge diagnoses were PTSD and cocaine and 
alcohol dependence.  

The veteran underwent a VA PTSD examination in June 1996.  He 
described several stressors: helicopters being blown out of 
the air in Vietnam; casualties and fatalities brought on 
board the USS Boxer.  The examiner concluded that the veteran 
had chronic depression, polysubstance abuse, and a 
significant personality disorder of an explosive type 
engrafted upon a passive-aggressive, passive-dependent 
disorder.  The examiner stated that the veteran claimed to 
have PTSD and symptoms compatible therewith, but that there 
was no evidence of trauma that would account for such 
symptoms.  The examiner stated that it was difficult to 
conclude that the veteran had PTSD, although he was impaired 
by depression and polysubstance abuse.  The examiner said he 
did not find evidence of PTSD.  

A VA treating clinician wrote in July 1996 that the veteran 
was under her care for various problems, including depression 
and PTSD.  

From July to October 1997, the veteran participated in a VA 
PTSD residential rehabilitation program.  According to a July 
1997 psychosocial assessment, it was noted that he had never 
been formally evaluated to determine the nature and extent of 
his PTSD; it was also noted that a previous VA discharge 
summary had questioned the diagnosis of PTSD.  The 
psychosocial assessment noted that no clear differential 
diagnosis had been made to determine if many of the symptoms 
he described were connected to prolonged substance abuse.  It 
was noted that there was a lack of evidence of PTSD in the 
records, as the main focus had been detoxification and 
stabilization.  A September 1997 updated treatment plan 
report noted minimal combat exposure but several stressors: 
watching and participating in the movement of dead and 
wounded soldiers on board his ship, which had been converted 
to a hospital ship; witnessing a helicopter crash with 
numerous casualties; and extremely stressful experiences with 
the ship's boilers.  

The veteran testified before the RO in October 1997 that he 
witnessed the explosion of several helicopters that departed 
the USS Boxer and that he saw numerous casualties and 
fatalities that were brought on board.  When questioned by 
the hearing officer, the veteran  could not explain where the 
wounded soldiers were treated and how the dead soldiers were 
transported.  

From October to November 1997, he was hospitalized with 
diagnoses of PTSD and cocaine dependence.  On the discharge 
summary, it was noted that the veteran reported he had 
started taking various drugs while serving in Vietnam, 
alcohol since returning from Vietnam, and cocaine for the 
past 10 years.  His alleged stressors included seeing 
helicopters being shot down while he was on watch, observing 
the transportation of casualties to his ship (which he 
insists was being used as a hospital ship), working on the 
boilers on board his ship, and having to participate in 
drills.    

VA medical records show treatment for psychiatric, emotional, 
and substance abuse issues from 1999 to 2001, including 
chronic PTSD and recurrent major depression with psychotic 
features.  In August 2000, he reported that during service he 
had witnessed men "getting blown out of the sky" and had 
participated in the moving of body bags and witnessing of 
body parts falling out of body bags.  

A November 2000 response from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) indicates that the 
USS Boxer had Vietnam service for two limited periods; the 
vessel launched and recovered helicopters at irregular 
intervals with internal and external loads during off-loading 
operations involving helicopters, marine personnel, and 
equipment.  There are no references to recovery of downed 
helicopters or to any combat casualties or fatalities 
associated with any aircraft activity to and from the USS 
Boxer.  

Ongoing treatment records in 2001 include some references to 
PTSD.

On VA examination in May 2001, the veteran reported that when 
his assigned vessel was stationed in Vietnam, he was almost 
continually exposed to injured and dead troops, including 
several fairly vivid episodes involving open body bags and 
limbs falling out.  The veteran stated that at that time he 
started having sleep problems, frequent nightmares, reliving 
of events, and intense distress, as well as other symptoms 
(hyperarousal, irritability, anger, concentration 
difficulties, exaggerated startle response, avoidance 
symptoms, etc.).  The examiner stated that in addition to 
PTSD symptoms, the veteran had a serious substance abuse 
dependence problem that started during service (including 
alcohol and opiate abuse and dependence; cocaine abuse).  The 
examiner stated that the veteran had a constellation of 
extremely disabling psychiatric symptoms that began during 
service and that were consistent with moderate PTSD 
compounded by moderate to severe substance abuse disorder.  
The examiner felt that the military records revealed a series 
of exposures sufficient to have produced PTSD, and he stated 
that the veteran's current treater felt that he suffered from 
PTSD.  Examination diagnoses included PTSD and polysubstance 
abuse.

In July 2002, the veteran provided a copy of an article which 
indicated that the veteran's assigned vessel, the USS Boxer, 
served as an aircraft transport carrying more than 200 Army 
helicopters and airplanes to Vietnam in mid-1965 and a second 
time in 1966 carrying Marine Corps aircraft.  (The article 
also indicates that in early 1966, between the two trips to 
Vietnam, the USS Boxer briefly served as a spacecraft 
recovery vessel.)

At an October 2002 hearing before the RO, the veteran 
testified that he served on board a vessel that carried 
helicopters to Vietnam in 1965 and 1966 and that helicopters 
sometimes brought bodies back on board from Vietnam; he did 
not specify any particular incident.

In October 2002, pursuant to a request for a search for 
morning reports from the USS Boxer, the RO was informed that 
such reports had not been established.  

II. Analysis

Through discussions in correspondence, the RO decision, the 
statement of the case, and the supplemental statements of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim and of his and the VA's 
mutual responsibilities for providing evidence.  The VA has 
obtained identified evidence and has attempted to verify 
stressors.  The VA has satisfied the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

This regulation was revised in June 1999, effective from 
March 1997, i.e., during the pendency of the claim.  The 
revised version provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under 
DSM-IV]; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2002).

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen v. Brown, 10 Vet. App. 128 (1997).

Some of the recent medical records include a diagnosis of 
PTSD.  Even assuming the validity of such diagnosis, service 
connection for PTSD also requires verification of a service 
stressor.

Service records show the veteran had active duty in the Navy 
from 1964 to 1968, performing duties of a shipboard boiler 
tender/fireman.  He was actually in Vietnam (when his ship 
was there) for only two very brief periods of time.  It is 
clear that he did not have combat service, and thus his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet.App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran alleges that he witnessed several traumatic 
events, all of which occurred during two very brief periods 
of service when the USS Boxer was in Vietnam (September 9 to 
16, 1965 and May 20 to 23, 1966).  The veteran asserts that 
the USS Boxer was a converted hospital ship.  However, there 
is no official corroboration of any of the types of 
activities reported by the veteran, including activities as a 
hospital ship or as a vessel that was assigned to recover 
downed helicopters.  The deck logs and the command history of 
the USS Boxer (provided by the USASCRUR) describe the history 
of the USS Boxer during the veteran's service.  Such records 
do not show the occurrence of any of the events which the 
veteran alleges as stressors.  

The Board also notes that the veteran's account of stressors 
is internally inconsistent.  Generally, he has maintained 
that he witnessed the downing and recovery of multiple 
helicopters from the USS Boxer; however, at one point, he has 
stated that he witnessed only one helicopter being shot down.  
The veteran's account of witnessing casualties being brought 
on board the USS Boxer is also not credible.  There is no 
evidence that the vessel performed such a function described 
by the veteran.  In addition, when questioned by the RO 
hearing officer about the casualties, the veteran was not 
able to provide useful answers.

The veteran's own service records do not show a stressor for 
PTSD, and the information which the VA obtained from USASCRUR 
does not verify a stressor.  The veteran has not provided any 
other independent evidence to corroborate a service stressor.  
In the absence of satisfactory verification of a service 
stressor, service connection for PTSD may not be granted.  
38 C.F.R. § 3.304(f).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

